IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: T. L. B., A MINOR       : No. 98 MAL 2016
                                            :
                                            : Petition for Allowance of Appeal from
PETITION OF: COMMONWEALTH OF                : the Order of the Superior Court
PENNSYLVANIA                                :


                                       ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.